Case 1:19-cv-00276-PLM-RSK ECF No. 57, PageID.973 Filed 08/25/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DAVID WERKING,                                )
                          Plaintiff,          )
                                              )      No. 1:19-cv-276
-v-                                           )
                                              )      Honorable Paul L. Maloney
BETH WERKING and PAUL WERKING,                )
                      Defendants.             )
                                              )

                                       JUDGMENT

       The Court hereby enters judgment in favor of Plaintiff and against Defendants as

follows:

 Principal                                                                  $30,441.54
 Attorney fees                                                              $14,519.82
 Total                                                                      $44,961.36

       Pursuant to Fed. R. Civ. P. 58, JUDGMENT hereby enters.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: August 25, 2021                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
